       Case 4:19-cr-00169-RSB-CLR Document 69 Filed 03/31/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF GEORGIA
                                     6$9$11$+ DIVISION


 UNITED STATES OF AMERICA,

         v.                                                   CASE NO.: 4:19-CR-169-1


 SYLESTER BACON,
      Defendant.


                                               ORDER

        The United States of America is currently experiencing a national emergency due to

the global spread of Coronavirus Disease (COVID-19). The Court is implementing

procedures to limit in-person contacts. In light of these extraordinary circumstances, the

United States Probation Office may file a pretrial services report on the docket in the case. If

United States Probation Office elects to do so, the report shall be sealed with limited access

provided only to Court users, counsel for Defendant, and counsel for the Government in this

case. Once the Court has addressed and resolved Defendant’s custody or bond status, the Clerk’s

office is directed to restrict the report so that no party shall have any further access to the report.

        During the time the pretrial services report is available to counsel, counsel must not

create any physical or digital copies of the report. Counsel for Defendant may show the report to

Defendant and discuss the contents of the report with Defendant, but counsel for Defendant must

not provide Defendant with a physical or digital copy of the report. To the extent counsel

inadvertently retains a copy of the report after the Court has addressed and resolved Defendant’s

custody or bond status, counsel should immediately destroy the copy of the report.
Case 4:19-cr-00169-RSB-CLR Document 69 Filed 03/31/21 Page 2 of 2




SO ORDERED, this BBBBB
                 31st day of 0DUFK.




                              __________________________________________
                                   ___________________________
                                                            _ ___
                              CHRISTOPHER
                                   STOOPH E L. RAY
                                       P ER
                              UNITED STATES MAGISTRATE JUDGE
                              SOUTHERN DISTRICT OF GEORGIA
